Bleckley, Chief Justice.
The statute under which Bull was convicted reads as follows : “ If any father shall wilfully and voluntarily abandon his children, leaving them in a dependent and destitute condition, such father shall be guilty of a misdemeanor,” etc. Code, §4373. “ Coming events cast their shadows before,” and Bull, seeing that he was soon to have a child born in lawful wedlock, .commenced the act of abandonment immediately after the celebration of his nuptials. Had he not continued the act so as to complete it after the birth of the child, he would not have committed any offence, but as he did so continue it, and as the child was left by him in a dependent and destitute condition, according to the finding of the jury on his trial in the county court, he brought himself within the purview of the statute above quoted. All the ingredients of his offence had their rise and progress within the jurisdiction of this State, and thus his case is distinguished from that of Jemmerson vs. The State, decided at last term, (ante, 111,) in which the abandonment took place in Alabama, and the wife with the destitute children followed the faithless father into Georgia. In the present case, we have a domestic not a foreign family to deal with, and the father cannot beat the law by starting in the race of abandonment before instead of after the birth of the child. That a father begins to abandon his child some months before it is born, will not excuse him for persisting in the abandonment and failing to furnish it with the necessaries of life.
Judgment affirmed.